Citation Nr: 1640332	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  14-38  241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for psoriasis, to include as secondary to service-connected lumbosacral spine disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral arthritis of the hips, to include as secondary to service-connected lumbar spine disability. 

4.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with spinal stenosis. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbosacral strain with spinal stenosis. 

6.  Entitlement to special monthly compensation (SMC) based on the regular need for the aid and attendance of another person (A&A) or housebound status.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1970. 

This appeal before the Board of Veterans' Appeals (Board) arose from a January 2014 rating decision.  A notice of disagreement (NOD) was filed in February 2014. The RO issued a statement of the case (SOC) in October 2014 and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2014. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO, but withdrew this request in a July 2015 communication with the RO. 

In August 2015, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).

In November 2015, the Board remanded the claims for an increased rating for the service-connected back disability and for SMC, as well as the  petitions to reopen the claims for service connection for psoriasis, arthritis, and bilateral arthritis of the hips to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested actions, the AOJ continued to deny these claims (as reflected in a March 2016 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.

As regards current characterization of the appeal, the  Board notes that the report of a February 2014 VA spine examination reveals that the Veteran had been unemployed since approximately 1970 and that he was not able to be employed due to his back disability.  If the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the February 2014 examination report, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to the service-connected back disability.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a September 2009 rating decision, the RO most recently denied the petition to reopen the claim for service connection for psoriasis; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  In a July 1993 decision, the Board most recently denied the claim for service connection for arthritis.  

4.  In a September 2007 rating decision, the RO most recently denied the claim for service connection for bilateral arthritis of the hips; a timely NOD was filed in October 2007 and the RO issued an SOC in December 2008, but the Veteran withdrew his appeal with respect to this issue in January 2009.
  
5.  No new evidence associated with the claims file since the July 1993 Board decision,  the September 2007 rating decision, or the or  September 2009 rating decision, , when considered alone or together with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for psoriasis, arthritis, or bilateral arthritis of the hips, respectively, or raises a reasonable possibility of substantiating any of  the claims.

6.  Pertinent to the current claim for increase, the Veteran's lumbosacral strain with spinal stenosis has resulted in incapacitating episodes due to intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during a 12 month period; there is no spinal ankylosis.

7.  The schedular criteria have been adequate to rate the Veteran's lumbosacral strain with spinal stenosis at all points pertinent to this appeal.

8.  
.   The Veteran completed 5 years of college (without obtaining a degree) and received technical training in auto body repair and upholstery; following service, he worked as an insurance salesman, a searcher, and a janitor and held various other temporary positions; he has been unemployed during the entire claim period.

9.    The Veteran's service-connected lumbosacral strain with spinal stenosis now meets the percentage requirements for a schedular TDIU and the evidence indicates that this disability, alone, is sufficient to preclude substantially gainful employment consistent with his education and occupational experience.

10. In addition to lumbosacral strain with spinal stenosis, now rated as 60 percent disabling. the Veteran has been awarded service connection for associated right  lower extremity radiculopathy, rated as 20 percent disabling; left lower extremity radiculopathy, rated as 20 percent disabling; and left ear hearing loss, rated zero percent disabling (noncompensable).  Also, the Board has herein  awarded a TDIU due to the service-connected lumbosacral strain with spinal stenosis.  

11.  Although the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, is not service-connected for blindness in both eyes, and is not permanently bedridden due to service-connected disability, competent, credible and probative evidence indicates that, as a result of his service-connected disabilities, he requires assistance in accomplishing the activities of daily living, and is unable to protect himself from the hazards and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision in which the RO continued to deny service connection for psoriasis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 , 3.156(b), 20.302, 20.1103 (2015).

2.  The July 1993 Board decision in which the Board denied service connection for arthritis is final.  38 U.S.C.A. § 7014 (West 2014); 38 C.F.R. § 20.1100(a) (2015).

3.  The September 2007 rating decision in which the RO denied service connection for bilateral arthritis of the hips is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 , 3.156(b), 20.302, 20.1103 (2015).

4.  As evidence received since the RO's September 2009 rating decision is not new and material, the requirements for reopening the claim for service connection for psoriasis are not met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).

5.  As evidence received since the Board's July 1993 decision is not new and material, the requirements for reopening the claim for service connection for arthritis are not met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).

6.  As evidence received since the RO's September 2007 rating decision is not new and material, the requirements for reopening the claim for service connection for bilateral arthritis of the hips are not met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).

7.  The criteria for a 60 percent but no higher rating for lumbosacral strain with spinal stenosis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2015), Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (for Diagnostic Code (DC) 5243) (2015).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to service-connected lumbosacral strain with spinal stenosis (and associated neurological manifestations) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

9.   Resolving all reasonable doubt in the Veteran's favor, the criteria for an award of SMC based on A&A are met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.350(b), 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the claims for a TDIU and for SMC, the Board finds that all notification and development actions needed to fairly adjudicate these matters  have been accomplished.

As for the remaining matters on appeal, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a June 2013 pre-rating letter and a January 2016 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his petition to reopen his claims for service connection for psoriasis, arthritis, and bilateral arthritis of the hips, what information and evidence was needed to substantiate the claim for an increased rating for his service-connected back disability, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Moreover, the January 2016 letter provided notice to the Veteran regarding the need to submit new and material evidence and explaining the meaning of "new and material evidence."  The January 2014 RO rating decision reflects the initial adjudication of the claims after issuance of the June 2013 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The Board acknowledges that the January 2016 letter was not issued prior to the adverse determination on appeal.  However, the petition to reopen the claims for service connection for psoriasis, arthritis, and bilateral arthritis of the hips was thereafter readjudicated in the March 2016 SSOC.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, Social Security Administration (SSA) disability records, VA and private treatment records , and the reports of VA spine and housebound/aid and attendance examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any of these claims, prior to appellate consideration, is required. 

The Board notes that a VA skin examination was provided to the Veteran in February 2014 to assess the nature and etiology of his claimed psoriasis and medical opinions were provided in February 2014 as to the etiology of his psoriasis and arthritis.  However, the duty to obtain an examination or medical opinion under 38 C.F.R. § 3.159 (c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim).  As explained below, the Board finds that no new and material evidence has been received with respect to the claims for service connection for psoriasis, arthritis, and bilateral arthritis of the hips.  Hence, there is no need to assess the adequacy of the February 2014 skin examination or the February 2014 psoriasis and arthritis opinions.

As for the November 2015 remand, the Board instructed the AOJ to complete the following: obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran; request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal; notify the Veteran of the type of evidence needed to reopen the claims for service connection for psoriasis, arthritis, and bilateral arthritis of the hips, to include the definition of new and material evidence; notify the Veteran that the most recent final decisions were the September 2009 rating decision with respect to psoriasis, the July 1993 Board decision with respect to arthritis, and the September 2007 rating decision with respect to bilateral arthritis of the hips; and furnish an appropriate SSOC.

As explained above, the January 2016 letter notified the Veteran of the type of evidence needed to reopen the claims for service connection for psoriasis, arthritis, and bilateral arthritis of the hips, to include the definition of new and material evidence.  This letter also requested that the Veteran provide information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal.  He did not subsequently identify any such evidence and all outstanding VA and private treatment records have been procured.  Also, an SSOC was issued in March 2016.

The January 2016 letter did not specifically notify the Veteran of the dates of the most recent final decisions which denied service connection for psoriasis, arthritis, and bilateral arthritis of the hips.  However, the Veteran received actual notice of such information by way of the November 2015 remand.  Hence, he has not been prejudiced and the AOJ's failure to provide the information following the Board's November 2015 remand is harmless error.  

Overall, the Board finds that the AOJ substantially complied with the November 2015 remand directives with respect to the claims decided herein.  Thus, no further action with regard to the claims herein decided is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Petitions to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2015).

Moreover, service connection is also provided for a disability which is proximately due to or the result of, or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (2015).   See also Allen v. Brown, 7 Vet. App. 439 (1995); 
Aa explained in more detail below, claims for service connection for psoriasis, arthritis, and bilateral hip disability previously were considered and denied.  Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  
In this case, the Veteran filed requests  to reopen his previously denied claims for service connection for psoriasis, arthritis, and bilateral arthritis of the hips in January 2013.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.    This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

The Veteran's claims for service connection for psoriasis (to include as secondary to his service-connected back disability) and arthritis were initially denied in a July 1993 Board decision on the basis that these disabilities did not manifest in service and were not present until several years after service.  Also, there was no evidence demonstrating an etiological relationship between the Veteran's service-connected back disability and his psoriasis.  The Board's decision was final when issued as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A § 7014 (b); 38 C.F.R. § 20.1100(a).  As such, the claims for service connection for psoriasis and arthritis may only be reopened and reviewed if new and material evidence is received with respect to these claims.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

Thereafter, in a September 2007 rating decision, the RO  denied service connection for bilateral arthritis of the hips (to include as secondary to the service-connected back disability) and found that new and material evidence had not been received to reopen the claim for service connection for psoriasis.  With respect to the bilateral hip arthritis claim, the RO explained that the disability did not have its onset in service, was not manifest to a compensable degree within one year of the Veteran's separation from service, and was not related to his service-connected back disability.  

The Veteran was notified of these determinations  in September 2007 and he filed a timely NOD with respect to both denials in October 2007.  An SOC was issued in December 2008 addressing these issues, but the Veteran indicated in January 2009 that he was withdrawing his "appeal" with respect to these issues.  As such, and as the record also does not reflect that new and material evidence was received during the one year appeal period following the notice of the September 2007 rating decision, the September 2007 rating decision with respect to the bilateral arthritis of the hips and psoriasis claims as to the evidence then of record is also final, and is not subject to revision on the same factual basis.  Hence, the claim for service connection for bilateral arthritis of the hips may only be reopened and reviewed if new and material evidence is received with respect to this claim.  38 U.S.C.A. § 7015 (c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Lastly, in a September 2009 rating decision (about  which the Veteran was notified later that month), the RO found that new and material evidence to reopen his claim for service connection for psoriasis had not been received.  As such, and as the record also does not reflect that new and material evidence was received during the one year appeal period following the notice of the September 2009 rating decision and the Veteran did not appeal this decision, the September 2009 rating decision finding that new and material evidence had not been received to reopen the claim for service connection for psoriasis is also final, and is not subject to revision on the same factual basis.  Id.

The Board further notes that no additional service records have been received at any time pertinent to any of these previously disallowed claims, warranting  readjudication of any of the claims.  See 38 C.F.R. § 3.156(c) 

Given the above, the most recent final decisions pertinent to the appeal are the July 1993 Board decision with respect to arthritis, the September 2007 rating decision with respect to bilateral arthritis of the hips, and the September 2009 rating decision with respect to psoriasis.

Pertinent to the arthritis claim, evidence added to the claims file since the July 1993 Board decision which is pertinent to the claim for service connection for arthritis includes VA and private treatment records, VA examination reports, the February 2014 opinion pertaining to the etiology of the Veteran's arthritis, and various statements submitted by the Veteran.  This evidence reflects that the Veteran has been treated for arthritis and that he has occasionally reported that arthritis was present in service and has persisted in the years since service.  However, there is no new competent evidence that the claimed arthritis had its onset in service, was manifest to a compensable degree within one year of the Veteran's separation from service, is otherwise the result of a disease or injury in service, or is related to a service-connected disability.

The Board acknowledges that the Veteran has alluded to a new argument as to why he believes service connection is warranted for his claimed arthritis.  For instance, he appears to have contended in a May 2014 statement (VA Form 21-4138) that the arthritis is secondary to his service-connected back disability.  However, a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, and a final denial on one theory is a final denial on all theories.  In other words, a new theory of entitlement in and of itself is not new and material evidence.  See Robinson v. Mansfield, 21 Vet App 545 (2008); Ashford v. Brown, 10 Vet. App. 120 (1997); Perry v. West, 12 Vet. App. 365 (1999).  

In the present case, the Veteran has not submitted any new evidence indicating that his claimed arthritis is related to his service-connected back disability and he has not alluded to the existence of any such evidence.  The only new medical opinion of record reflects that such a relationship does not in fact exist.  The physician assistant who conducted the February 2014 VA back and skin examinations opined that the Veteran's claimed arthritis in the other parts of his body was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected back disability.  The examiner reasoned that the arthritis in the other parts of the Veteran's body was degenerative, was due to aging, and was typical in a person of his age.  Degenerative changes in one part of the body do not migrate to other parts of the body.  

Also, to whatever extent the Veteran's assertions are being offered to establish a nexus between his claimed arthritis and his service-connected back disability, such evidence is not sufficient to reopen the claim of service connection for arthritis.  The Board acknowledges that lay evidence may be competent on a variety of matters, concerning the nature of disability, to include as to matters perceived through the senses, as well as with respect to some related medical matters.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the specific medical matter of the etiology of the diagnosed arthritis (to include with respect to the relationship between the service-connected back disability and arthritis in other parts of the body) is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, his new lay assertion that his claimed arthritis is secondary to his service-connected back disability is not competent evidence on this point, and, thus, cannot, alone, constitute new and material evidence to reopen the claim.

As for the claims for service connection for bilateral arthritis of the hips and psoriasis, new evidence associated with the claims file since the September 2007 denial of service connection for bilateral arthritis of the hips includes VA treatment records, VA examination reports, the February 2014 opinion pertaining to the etiology of the Veteran's arthritis, and various statements submitted by the Veteran (including his October 2007 notice of disagreement (VA Form 21-4138)).  New evidence associated with the claims file since the September 2009 denial of service connection for psoriasis includes VA treatment records, VA examination reports (including the report of the February 2014 VA skin examination), the February 2014 opinion pertaining to the etiology of the Veteran's psoriasis, and statements submitted by the Veteran.  The above cited evidence reflects that he has been treated for arthritis, hip pain, and psoriasis and that he contends that his hip arthritis and psoriasis are secondary to his service-connected back disability.  Again, however, there is no new competent evidence that the claimed hip arthritis or psoriasis had its onset in service, was manifest to a compensable degree within one year of the Veteran's separation from service, is otherwise the result of a disease or injury in service, or is related to a service-connected disability.

As explained above, the February 2014 arthritis opinion reflects that the Veteran's arthritis in the other parts of his body is not associated with his service-connected back disability.  Similarly, the physician assistant who conducted the February 2014 skin examination also opined that the Veteran's psoriasis was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected back disability.  The examiner explained that the Veteran had degenerative changes of his lumbar spine and a review of his lumbar spine x-rays and MRIs taken throughout the years revealed  progressive degeneration of his spine.  This type of degeneration of the lumbar spine does not cause psoriasis.  The degenerative changes of the spine are typically age related.  

Overall, the Board finds that the above-cited evidence is either duplicative or cumulative of the evidence previously of record, or, if new, is either not relevant to the claims for service connection for arthritis, bilateral arthritis of the hips, or psoriasis, or does not provide a reasonable possibility of substantiating the claim(s).  Under these circumstances, the Board concludes that, even when considering the "low threshold" for determining whether evidence is new and material pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), the criteria for reopening the claims for service connection for arthritis, bilateral arthritis of the hips, and psoriasis are not met.

Furthermore, while VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim of service connection. 38 U.S.C.A. § 5107 (a) (West 2014); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented any new and material evidence pertaining to his claims for service connection for arthritis, bilateral arthritis of the hips, or  psoriasis, the appeal as to each of these matters must be denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen any finally disallowed claim under consideration, , the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


B. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

At the outset, the Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40 . 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The rating for the Veteran's lumbosacral strain with spinal stenosis has been assigned under DC 5237, for lumbosacral sprain.  However, the criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), at 38 C.F.R. § 4.71a.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is to zero to 90 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Alternatively, the Formula for Rating IVDS provides that a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

For purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In the present case, the Veteran reported during a September 2012 VA examination that he experienced constant back pain.  He wore a back brace and took medications (tramadol) which provided some symptom relief.  There were no flare ups of back symptoms because the symptoms were constant.  He refused to stand and perform range of motion testing during the examination because he was in too much pain and he was generally non-cooperative during the examination.  Therefore range of motion testing (including repetitive use testing) was not conducted.  

Examination revealed that there was tenderness to palpation throughout the lower back, but no guarding or muscle spasm.  Muscle strength associated with hip flexion, knee extension, ankle dorsiflexion and plantar flexion, and great toe extension was 2+.  The Veteran reported pain throughout his legs on all maneuvers and with minimal movement of the legs.  Deep tendon reflexes were grade 1+ in the knees and ankles, sensation was intact to light touch, toes were equivocal, and there was no muscle atrophy.  The Veteran was unable to perform straight leg raise testing because he did not allow the examiner to raise his leg greater than 30 degrees.  He experienced symptoms that were possibly consistent with radiculopathy in that pain radiated to his toes on a sharp, constant basis, and he reported bilateral lower extremity weakness.  Involvement of the radiating pain would be the L-4 through S-3 nerve roots and it would be severe per the Veteran's reports.  It was unknown whether he had any true muscle weakness versus weakness with pain.

Moreover, the Veteran reported that he had experienced both bowel and bladder incontinence during the previous 6 months.  The bowel incontinence occurred every 3 to 4 days and the bladder incontinence occurred 2 to 3 times per day.  He did not wear pads.  He was not formally diagnosed as having IVDS of the lumbar spine and he did not experience any incapacitating episodes.  He used a wheelchair 100 percent of the time due to back pain, but he was able to stand for 10 to 15 minutes.  He elected not to stand during the examination, however.  He did not walk for the examiner, but he did perform a stand-pivot transfer with minimal assist to get from the examination table to his wheelchair.  He would not have been better served by an amputation with prosthesis and there were no scars associated with his back disability.  X-rays revealed calcifications of the upper quadrants bilaterally, round faint calcific density of the upper right quadrant, focal area sclerosis of the right sacroiliac joint, degenerative changes of the lumbar spine with scoliosis and/or splinting, and degenerative disc disease at all levels (most pronounced at L3-L4 with bone on bone).  As for the functional impact of the Veteran's back disability on his ability to work, he reported that he had last worked in 1970 as an insurance agent and that his back disability prevented prolonged sitting, driving, and standing.

VA treatment records dated from February to June 2013 and a July 2013 "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance" form (VA Form 21-2680) document reports of chronic back pain with limited mobility and weakness from neuropathic pain, lower extremity muscle atrophy, and myopathy.  The back pain radiated into the hips and legs and the Veteran was unable to sleep due to pain.  He was able to move from his bed to a bedside potty and chair, but he was nearly "bed bound" from chronic back pain (due to severe arthritis) and it was noted that he had been "bedridden" for almost a year at the time of a February 2013 VA internal medicine note.  Examination of his spine during the July 2013 housebound/aid and attendance examination revealed that there was functional range of motion of the spine.  He was diagnosed as having incapacitating arthritis.

The report of the VA spine examination dated on February 8, 2014 reflects that the examination was conducted at the Veteran's home.  He was lying on his bed with his hips and knees in a contracted position and he had a transfer pole that he used to turn himself from side to side in bed.  He was not able to sit up in bed during the examination, but rather remained lying down with his legs contracted for the entire examination.  He was wearing a diaper and there was a urinal on a bedside table with urine in it.  He reported that he was unable to get out of bed independently, he was very thin, and there was atrophy of his lower extremities.  He experienced constant back pain that never went away and pain in his feet, legs, and hips.  There was prescription medication for pain next to his bed (Oxycodone, Acetaminophen), but he reported that nothing was effective.  Flare ups of symptoms impacted the function of the thoracolumbar spine, but  the low back pain was constant and severe and there was no distinction between flare ups and the Veteran's daily severe pain.

Examination of the spine revealed that there was tenderness to palpation throughout the thoracic spine and lumbar spine.  The Veteran was not physically able to perform any range of motion testing or repetitive use testing because he was lying in bed with contractures of his knees and hips.  He could use his arms to pull himself from side to side using the transfer pole, but he did not move his lumbar spine and he was unable to stand independently.  When the examiner attempted to extend his legs from the flexed position to extension, this was not possible secondary to contractures and severe pain.  When the Veteran shifted from side to side to get off his hips using the transfer pole, his body moved as a unit with no bending or movement of his spine and only minimal movement of his legs.  He moved his trunk/spine as one unit and was unable to stand.  There was functional loss/impairment of the thoracolumbar spine in terms of less movement than normal; pain on movement; atrophy of disuse; disturbance of locomotion; and interference with sitting, standing, and/or weight bearing.  There was no muscle spasm or guarding.

Moreover, muscle strength associated with hip flexion and knee extension was 3/5 bilaterally, muscle strength associated with ankle plantar flexion and dorsiflexion was 4/5 bilaterally, and muscle strength associated with great toe extension was normal (5/5) bilaterally.  There was generalized and equal muscle atrophy of his arms and legs bilaterally, but it was more pronounced in his legs.  Deep tendon reflexes were normal (2+) at the knees and ankles bilaterally and sensation was normal in the lower extremities bilaterally.  The Veteran was unable to perform straight leg raise testing.  He experienced symptoms of radiculopathy in both lower extremities in terms of moderate constant and intermittent pain and mild paresthesias/dysesthesias.  There was no lower extremity numbness.  Overall, there was moderate bilateral lower extremity radiculopathy involving the sciatic nerve.  There was no spinal ankylosis.  In terms of other neurologic abnormalities or findings related to the thoracolumbar spine (such as bowel or bladder problems/pathologic reflexes), the Veteran reported that he could feel the need to have a bowel movement and that he could feel stool coming out.  He was constipated most of the time, needed enemas to have a bowel movement, and was never disimpacted of stool.  He was continent of urine and was able to urinate in a urinal on his bedside table.

Furthermore, the examiner reported that the Veteran had IVDS of the thoracolumbar spine and that he had experienced incapacitating episodes of IVDS during the previous 12 months which had a total duration of at least six weeks.  He had a walker, but was no longer able to use it and regularly used a bedside transfer pole.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis and there were no scars associated with the back disability.  Diagnoses of a lumbar spine strain, lumbar degenerative joint disease, and lumbar degenerative disc disease at all levels were provided.  These disabilities impacted the Veteran's ability to work.  He had not been employed since 1970 and the physician who conducted the examination concluded that the Veteran could not be employed due to his back disability.

A July 2015 VA Form 21-2680, a December 2015 VA rheumatology consultation note, and a September 2016 "Report of General Information" form (VA Form 27-0820) indicate that the Veteran was confined to bed and that he only left his bed for medical appointments.  He was unable to walk due to arthritis.  His bowel and bladder control was intact, he used a urinal, and he performed bowel movements in a diaper because he did not have any assistance to get on a commode or toilet.  X-rays revealed osteoarthritic changes at the sacroiliac joints, advanced arthrosis of both hips, and degenerative disc disease at all levels of the lumbar spine.  The Veteran was diagnosed as having degenerative joint disease versus psoriatic arthritis.

The above evidence reflects that the Veteran's lumbosacral strain with spinal stenosis has been manifested by back pain, tenderness, weakness, muscle atrophy, radiating pain to the lower extremities, and painful and limited motion of the thoracolumbar spine.  The 40 percent rating currently assigned is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula.  Notably, a rating  excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis.  There is no evidence of the Veteran's thoracolumbar spine being fixed in position or ankylosed during the claim period, and the absence of ankylosis was specifically noted during the February 2014 VA examination.  Therefore, the rating considerations pertaining to functional loss due to pain  and other factors (as delineated in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, provide no basis for any higher rating, and a rating in excess of 40 percent under the General Rating Formula is not warranted at any time during the claim period, 
As for whether a higher rating is warranted on the basis of IVDS, the Board acknowledges that the September 2012 VA examination report indicates that the Veteran was not formally diagnosed as having IVDS of the lumbar spine and that he did not experience any incapacitating episodes.  Nevertheless, this examination was conducted prior to the date that the Veteran's increased rating claim was received in January 2013.  The VA treatment records dated from February to June 2013, however, reflect that the Veteran was nearly "bed bound" from chronic back pain and the February 2013 VA internal medicine note indicates that he had been "bedridden" for almost a year.  The examiner who conducted the February 2014 VA examination confirmed that the Veteran had IVDS of the thoracolumbar spine and that he had experienced incapacitating episodes of IVDS having a total duration of at least six weeks during the previous 12 months.  In light of this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the symptoms of the service-connected back disability have more closely approximated the criteria for a 60 percent rating under the formula for rating IVDS (i.e., incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months) during the entire claim period.

However, no higher rating is assignable.  A 60 percent rating is the maximum schedular rating under the formula for rating IVDS.  Also, as explained above, there is no evidence of spinal ankylosis at any time during the claim period so as to warrant a higher rating under the General Rating Formula.  

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to those already assigned. 

In this regard, the Board notes that separate disability ratings have been assigned for radiculopathy of the right and left lower extremities, both associated with the service-connected back disability (see a March 2016 rating decision).  Therefore, the neurological symptoms in the lower extremities noted during the claim period are already contemplated by the ratings assigned for those disabilities,  and the  propriety of these ratings is not currently before the Board for consideration.  

Furthermore, the Veteran has occasionally reported urinary and bowel symptoms during the claim period.  During the September 2012 VA examination, he reported that he experienced bowel incontinence every 3 to 4 days and bladder incontinence 2 to 3 times per day.  He also reported, however, that he did not wear any pads.  In addition, he indicated during the February 2014 VA examination and the July 2015 VA aid and attendance examination (VA Form 21-2680) that his bowel and bladder control was intact, he could feel the need to have a bowel movement, that he could feel stool coming out, that he was constipated most of the time, that he used a bedside urinal, and that he performed bowel movements in a diaper only because he did not have any assistance to get on a commode or toilet.  Also, he has never been diagnosed as having any bowel or bladder neurological abnormalities associated with his service-connected back disability.  Hence, separate ratings on the basis of bowel or bladder impairment is not warranted under the appropriate diagnostic codes at any time during the claim period.  See 38 C.F.R. §§ 4.114 (DC 7332), 4.115a (2015).

The Board further notes that the service-connected back disability is not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent time during the claim period.  

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to the claim period has the Veteran's service-connected back disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

As explained above, the symptoms associated with the Veteran's service-connected back disability during the claim period have included back pain, tenderness, weakness, muscle atrophy, radiating pain to the lower extremities, painful and limited motion of the thoracolumbar spine, and incapacitating episodes of IVDS.    These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected back disability during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

Further, the Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

C. TDIU

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  
	
As pertinent to the claim on appeal, the Veteran is service-connected for lumbosacral strain with spinal stenosis, now rated 60 percent disabling.  As discussed above, the Veteran also has been awarded a separate 20 percent rating, each, for associated radiculopathy affecting each lower  extremity.  Hence, the percentage requirements for a schedular TDIU as a result of a single service-connected disability are met.  Thus, the remaining question is whether the Veteran's service-connected back disability (to include its separately ratable neurological manifestations)  render him unemployable.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, a February 1971 letter from the Veteran's former employer (L.C.), VA examination reports dated in April and August 1971, and statements from the Veteran dated in July and October 1971 indicate that following service he attempted to obtain employment in various fields (i.e., as a helper, a warehouseman, and a passenger clerk), but that he was reportedly unable to obtain employment due to his service-connected back disability.  He was employed as a searcher at a tobacco company from January to February 1971, but this employment was terminated "due to a back injury received while in the U.S. Air Force."  As a result of this injury, he was unable to perform lifting that was required by his job.  He was an ideal employee in all other respects and was highly recommended for employment "suitable to his capacities."  He subsequently took a real estate course and hoped to work in the real estate business, but he failed the state real estate examination.  He had secured full time employment, however, at the time of his October 1971 statement.

A February 1975 letter from North Carolina National Bank, a May 1976 VA examination report, a May 1978 letter from N.E. Carr, a November 1978 "Income-Net Worth and Employment Statement" (VA Form 21-527), a February 1981 VA treatment record, and an April 1992 "Veteran's Application for Compensation or Pension" form (VA Form 21-526) reflect that the Veteran quit his job in October 1975 due to his back disability and that he unable to obtain new employment due to daily back pain.  He attempted to obtain employment as a mail handler, but was found to be medically unsuitable for this position.  He last worked in approximately 1983.

In an August 1987 letter, J.H.W. reported that the Veteran had been sent to more than 16 employers and that he survived on temporary job assignments, but that he was rejected by employers in his career field and that his temporary jobs did not provide sufficient financial support.  J.H.W. contended that the Veteran was capable of gaining full time employment if he was retrained in a vocational career field.

The report of a July 1998 VA social and industrial survey reflects that the Veteran reported that he was trained as an air freight specialist and air manager in service.  He was briefly employed as an insurance agent after service, but he left this position to attend school.  He utilized vocational rehabilitation benefits to enroll in college, but his benefits expired prior to his completion of a degree.  He did not want to enter into the air management field in the civilian sector because he "would have to start at the bottom and work his way up."  He received some training in upholstery and auto body work and held a few other employment positions, but he did not maintain these positions for any significant period of time and did not hold any other significant employment.

The examiner who conducted the social and industrial survey concluded that the Veteran did not have an employment history consistent enough to determine whether his back disability precluded obtaining or maintaining employment.  His work potential may have been compromised by his back injury, but since he had not worked in over 20 years, it was not possible to adequately assess his employment potential based on his service-connected disabilities.  He did not have any plans to seek employment and was satisfied with his level of income, although he desired an increase in his compensation.  It was possible that he had strong employment potential, but his employment status was possibly due to his own choice as much as it was due to his back disability.

A March 2002 VA back examination report indicates that the Veteran reported that he was no longer able to perform heavy physical work, but that he had experience in managerial work, office work, and traffic control work.  He did not have an opportunity to engage in such employment due to his back disability and age.

The VA examination reports dated in September 2012 and February 2014, the VA treatment records dated from February to June 2013, and the July 2013 and July 2015 VA Forms 21-2680 document reports of constant back pain which radiated to the Veteran's lower extremities, lower extremity weakness and muscle atrophy, and myopathy.  The Veteran used a wheelchair 100 percent of the time and his back disability prevented prolonged sitting, driving, and standing.  He was able to stand for 10 to 15 minutes at the time of the September 2012 examination, however, and was able to perform a stand-pivot transfer with minimal assist to get from the examination table to his wheelchair during that examination.  He was subsequently bedridden due to back pain, had been "bedridden" for almost a year at the time of the February 2013 VA internal medicine note, and only left his bed for medical appointments.  The February 2014 VA back examination was conducted at the Veteran's house.  At that time, he was unable to sit up in bed or get out of bed independently.

Examinations revealed that there was tenderness to palpation throughout the thoracic spine and lumbar spine.  The Veteran was unable to perform any spinal range of motions during the September 2012 and February 2014 examinations due to pain, he moved his trunk/spine as one unit during the February 2014 examination and was unable to stand, and there was functional loss/impairment of the thoracolumbar spine during that examination in terms of less movement than normal; pain on movement; atrophy of disuse; disturbance of locomotion; and interference with sitting, standing, and/or weight bearing.  Deep tendon reflexes and muscle strength was impaired in the lower extremities and there was muscle atrophy of both legs.  The physician who conducted the February 2014 VA examination concluded that the Veteran could not be employed due to his back disability.

The Veteran's SSA disability records reflect that he was trained as a traffic manager in service and that he was employed for approximately 8 months as an insurance agent after service.  He quit his job as an insurance agent to go to school and he completed 5 years of college (during which time he majored in political science and transportation, but he did not receive a degree).  He also received some training in auto body repair and upholstery.  He was subsequently employed as an insurance salesman, a warehouseman, and a janitor.  He also participated in a work study program where his duties included shelving books in a library.  He quit his job as a janitor due to back pain and an inability to lift and he was unable to continue working as an insurance salesman because he was unable to sit for more than 4 to 5 hours at a time.  He was found to be disabled by the SSA on the basis of psoriasis and back pain.

The above-described evidence indicates that the Veteran received some schooling following service and that he engaged in some levels of employment for various periods following service (to include as a searcher, insurance agent, and janitor).  He consistently reported employment limitations due to manifestations of his service-connected back disability and he has been unemployed during the entire claim period.  Although there is evidence of some employment limitations due to disabilities other than the service-connected back disability (e.g. arthritis of the hips and psoriasis), his VA treatment records and the September 2012 and February 2014 VA examination reports support a conclusion that the limitations caused by his service-connected back disability are severe enough to preclude any physical or sedentary employment.  He has been substantially confined to bed due to his back disability during the claim period, he is unable to get out of bed without assistance, and he was examined at his house during the February 2014 examination.  Also, he has been unable to perform any spinal range of motion due to pain and his back disability results in less movement than normal, pain on movement, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  

As a final point, the Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 134 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon a  person's ordinary activity (see 38 C.F.R. § 4.10), and have done so here, the findings, comments and opinions of VA examiners have appropriately been considered as pertinent evidence, along with the Veteran's competent assertions, in determining whether he can perform the mental and physical acts required for substantially gainful employment.  While such evidence is not dispositive, the Board finds that the collective evidence is sufficient to warrant application of the benefit-of-the-doubt doctrine.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the competent, probative evidence of record indicating  that the Veteran's service-connected back disability precludes substantially gainful employment, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to the service-connected lumbosacral strain with spinal stenosis (and associated neurological manifestations) are met.

D. SMC

The Veteran contends that he requires the assistance of another person in performing all of his activities of daily living (ADLs) as a result of his service-connected disabilities. 

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

Pursuant to 38 C.F.R. § 3.350 (b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352 (a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden" is defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352 (a).

In addition, SMC at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114 (s) (West 2014).  The requirement of 38 U.S.C.A. § 1114 (s)(2) is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350 (3)(i)(2).

In the present case, the Veteran is service-connected for the following disabilities: lumbosacral strain with spinal stenosis, now rated as 60 percent disabling; right lower extremity radiculopathy, rated as 20 percent disabling; left  lower extremity radiculopathy, rated as 20 percent disabling; and left ear hearing loss, rated as zero percent disabling (noncompensable).  The Board also has herein awarded  a TDIU due to the service-connected lumbosacral strain with spinal stenosis and associated neurological impairment.  

The September 2012 VA examination report and the VA treatment records dated from February to June 2013 reflect that the Veteran was unable to perform spinal ranges of motion due to pain and that he experienced impaired muscle strength and reflexes in both lower extremities.  He used a wheelchair 100 percent of the time due to back pain and was only able to stand for 10 to 15 minutes, but he did perform a stand-pivot transfer with minimal assist to get from the examination table to his wheelchair during the September 2012 examination.  In the months following the September 2012 examination, he was able to move from his bed to a bedside potty and chair, but became nearly "bed bound" from chronic back pain (due to severe arthritis).

The Veteran submitted the July 2013 VA Form 21-2680 which was completed by a VA nurse practitioner.  The examiner indicated that the Veteran used a wheelchair and that the disabilities which restricted his activities/functions were degenerative joint disease, psoriatic arthritis of the bilateral lower extremities, and chronic pain.  Specifically, he was not able to prepare his own meals.  Although he was able to wash his upper body, assist with the toilet, and use a urinal, he nonetheless needed assistance with bathing and tending to his hygiene because he needed help to transfer to the toilet and he used Depends at home because of a lack of assistance.   He required nursing home care for assistance with his activities of daily living and required medication management for pain medications.  He had a long history of psoriatic arthritis and degenerative joint disease in the lower extremities and he had stopped ambulating in 2012 after a fall.  He left home by wheelchair and special transportation only for essential medical appointments.  He was able to transfer himself from the bed to a chair, feed himself, and use the phone.  

Examination revealed flexion contractures of both knees and ankles, minimal weight bearing, and muscle atrophy of the lower extremities.  The Veteran's spine and trunk were normally developed and there was functional range of motion, although he experienced chronic low back pain which radiated into the hips and legs.  The Veteran was diagnosed as having hypertension, psoriasis, hyperlipidemia, prostate cancer, arteriosclerotic heart disease (status post coronary artery bypass graft), benign prostatic hypertrophy, and degenerative joint disease.

In February 2014, a VA physician reviewed the July 2013 VA Form 21-2680 and concurred with the findings of the nurse practitioner who conducted the examination.  The findings which were described corresponded to the level of disability documented.

The Veteran reported during the February 2014 VA examination that he was unable to get out of bed independently and that he experienced constant back pain that never went away and pain in his feet, legs, and hips.  He was not able to perform any range of spinal motion, was unable to stand independently, and experienced functional loss/impairment of the thoracolumbar spine in terms of less movement than normal; pain on movement; atrophy of disuse; disturbance of locomotion; and interference with sitting, standing, and/or weight bearing.  Also, there was impaired muscle strength and muscle atrophy of the lower extremities.  

A second VA Form 21-2680 was completed by a VA nurse practitioner in July 2015.  The examiner reported that the Veteran was non-ambulatory and that his activities/functions were restricted by contractures/arthritis of the bilateral lower extremities.  He was confined to bed and only left bed for medical appointments and was unable to prepare his own meals due to lack of help with transfers.  He required assistance with bathing his back, bottom, and lower extremities, washing his hair, toileting, filling prescriptions, and filling his medication planner box.

Examination revealed that the Veteran was bed bound with long standing contractures of his bilateral lower extremities due to psoriatic arthritis.  He was mobile within bed and brought himself to a sitting position on the edge of the bed by pulling on a pole.  He was unable to bear significant weight on his feet to transfer safely.  Upper extremity mobility, coordination, fine motor movements, and strength were all intact.  There were bilateral contractures of the hips, feet, and ankles and lower extremity strength was impaired (2/5) in both lower extremities.  There were no restrictions of the spine, trunk, or neck and the Veteran's sitting balance was intact.  Bowel and bladder control was intact and the Veteran used a urinal, but he performed bowel movements in a diaper because he did not have any assistance to get to a commode or toilet.  Diagnoses of psoriatic arthritis with impaired mobility of the lower extremities, hypertension, hyperlipidemia, hemorrhoids, history of prostate cancer, arteriosclerotic heart disease with coronary artery bypass graft, and hypertrophy of the prostate were provided.

The Board acknowledges, at the outset, that the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, and is not service-connected for blindness in both eyes.  Although there are some non service-connected disabilities that contribute to his functional impairments and his need to remain in bed (e.g. psoriatic arthritis in the lower extremities), the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected back and lower extremity neurologic disabilities are of sufficient severity to require the need for assistance with his activities of daily living (including preparing meals and tending to hygiene).  The July 2013 and July 2015 VA Forms 21-2680 suggest that the Veteran's activities/functions are primarily limited by degenerative joint disease and psoriatic arthritis of the bilateral lower extremities.  Unspecified chronic pain was also listed as limiting the Veteran's functions on the July 2013 VA Form 21-2680, however, and the February 2014 VA examination report documents an inability to move the spine and significant functional impairment caused by the manifestations of the Veteran's service-connected back disability (including the need for prolonged bed rest).  Also, there is no evidence to clearly distinguish some of the Veteran's lower extremity symptoms associated with his service-connected bilateral radiculopathy from those symptoms associated with his nonservice connected lower extremity arthritis (e.g., lower extremity pain, weakness, and muscle atrophy).

In sum, after considering the competent, credible, and probative lay and medical evidence of record, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, collectively, such evidence indicates s that the Veteran is so helpless as to be in need of regular aid and attendance of another person because of the manifestations of his  service-connected back and lower extremity neurological disabilities, which require care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment and to perform his activities of daily living. 

Given the evidence cited above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC based on A&A are met.  As this is the greater benefit, the Veteran's entitlement to SMC based on housebound status need not be addressed.


ORDER

As new and material evidence to reopen the claim for service connection for psoriasis has not been received,  the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for arthritis has not been received,  the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for bilateral arthritis of the hips has not been received, the  appeal as to this matter is denied.

A 60 percent rating for lumbosacral strain with spinal stenosis is granted, subject to the legal authority governing the payment of VA compensation.

A TDIU due to service-connected lumbosacral strain with spinal stenosis (and associated neurological manifestations) is granted, subject to the legal authority governing the payment of VA compensation.

SMC based on A&A is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


